Case: 12-7170    Document: 17     Page: 1   Filed: 02/11/2013




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 FRANK MORENO, JR.,
                   Claimant-Appellant,

                             v.

   ERIC K. SHINSEKI, SECRETARY OF VETERANS
                     AFFAIRS,
                Respondent-Appellee.
               ______________________

                        2012-7170
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 10-1314, Judge Ronald M.
 Holdaway.

                        ORDER
     The United States Court of Appeals for Veterans
 Claims (“Veterans Court”) received Frank Moreno, Jr.’s
 notice of appeal on August 6, 2012. Judgment was en-
 tered by the Veterans Court on April 24, 2012. As such, a
 total of 104 days had elapsed between judgment and
 receipt of the appeal.
     Section 7292(a), Title 38, United States Code requires
 that a notice of appeal of the decision of the Veterans
 Court be filed within 60 days after that court’s entry of
 judgment or order. Thus, it appears that this appeal is
 untimely and must be dismissed.
Case: 12-7170     Document: 17    Page: 2   Filed: 02/11/2013




 2                            FRANK MORENO, JR.   v. SHINSEKI
       IT IS ORDERED THAT:
     (1) Mr. Moreno is directed to show cause, within 30
 days of the date of filing of this order, as to why his ap-
 peal should not be dismissed as untimely. The Secretary
 may also respond by that date.
     (2) The briefing schedule is stayed.
                                    FOR THE COURT

                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk

 s25